Citation Nr: 1435090	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to initial evaluation in excess of 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1971, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial 30 percent evaluation effective from July 27, 2007.  In a July 2008 decision, the RO granted an increased 50 percent evaluation, effective from July 27, 2007.   In a March 2010 decision, the RO granted entitlement to a temporary total disability evaluation for PTSD under 38 C.F.R. § 4.29, for a period of hospitalization over 21 days.  The 100 percent rating was assigned from November 10, 2009, to January 1, 2010.  In June 2012, the Board remanded the claim for additional development.  In March 2013, the RO increased the rating from 50 to 70 percent, effective July 27, 2007.


FINDING OF FACT

Since July 27, 2007, when service connection became effective, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Since July 27, 2007, when service connection became effective, the criteria for a rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, post-service VA treatment records, Social Security Administration disability records, and VA examination reports dated in October 2007, August 2009, and June 2012 are of record.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA and VBMS claims file. The Board finds that the remand directives have been substantially complied with, and no further action is necessary in this regard. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD is currently rated as 70 percent disabling throughout the appeal period, with one period in which he was awarded a temporary total disability rating for when he was hospitalized for his PTSD.  Because a 100 percent rating is the maximum rating available, the Board is focusing its analysis as to the periods of time in which his PTSD has been rated as 70 percent disabling, prior to November 10, 2009, and since January 1, 2010.

Under the criteria pertaining to PTSD, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter, 8 Vet. App. at 242-244.  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities. 

In this case, after reviewing the evidence of record, the Board finds that an increased rating is not warranted during the appeal period.  At no time has there been any finding that the Veteran has suffered from gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Moreover, he has not been found to suffer from total social or occupational impairment.  

In that regard, on May 2007 initial PTSD intake, the Veteran reported that he had been married for 18 years.  He was working at a golf course doing grounds keeping.  He was oriented to person, time, and place.  His grooming and hygiene were appropriate. There was no evidence of delusions or hallucinations.  His thoughts and speech were within normal limits.  In subsequent counseling records dated in 2007 and 2008, he was assigned GAF scores in the 50s.  

On October 2007 VA examination, the Veteran reported a relationship with his daughter but had little contact with his son.  He would ride his motorcycle with a few friends.  He cared for three dogs.  Mental status examination showed that he was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous and clear and coherent.  His affect was constricted.  He was oriented in all three spheres.  His thought process and content were unremarkable.  There was no inappropriate behavior.  There was no evidence of panic attacks.  He had suicidal thoughts without current ideation.  His recent memory was mildly impaired.  A GAF score of 55 was assigned.  It was noted that he had significant social withdrawal from relationships outside of his family.  There was no indication of total occupational or social impairment due to his PTSD symptoms.  

On August 2009 VA examination, it was noted that the Veteran had been hospitalized seven months previously for suicidal ideations but that he had none currently.  He reported a positive relationship with his wife, though he could be irritable and isolative.  He had one close friend.  He took care of his dogs and would go out to eat with his wife.  Mental status examination showed the same as in October 2007.  He stated that he was a little depressed and was nervous about the examination.  He reported a sleep impairment in that he slept for three to five hours per night and had low energy.  He would feel panicky in public on occasion.  He reported fair impulse control.  There were no problems with activities of daily living.  A GAF score of 55 was assigned.  It was concluded that there was no change in occupational or social functioning since the last VA examination.

In November 2009, the Veteran was hospitalized for PTSD symptoms.  He had voluntarily admitted himself.  He had lost his job that day and it was also the anniversary of his helicopter being shot down in Vietnam.  He had decreased sleep, poor interest, anhedonia, apathy, hopelessness, poor energy and concentration, psychomotor retardation, and active suicidal ideation.  On discharge, mental status examination was within normal limits. VA treatment records reflect that in January 2010, the Veteran felt seriously depressed.  He had chronic suicidal thoughts, but was able to distract himself.  He had low energy, poor sleep due to nightmares, and little interest in completing activities.   Mental status examination was within normal limits but for a slightly restrictive but reactive affect.

On June 2012 VA examination, the Veteran reported that he rode his motorcycle to relieve frustration.  He had a caring wife.  He had angry outbursts but his family was able to work it out.  He was attending group PTSD therapy twice per month.  A GAF score of 50 was assigned.  It was concluded that the Veteran did not suffer from total social or occupational impairment.  

The Board has reviewed the Veteran's VA treatment records dated throughout the appeal period, as well as the multiple lay statements submitted by the Veteran, his spouse, and his peers, and finds no other symptoms supportive of an increased 100 percent rating.  

When reviewing this evidence, the Board finds no indication that the Veteran meets the criteria for an increased 100 percent rating.  Notably, mental status examination has consistently demonstrated orientation in all spheres, appearance within normal limits, and no indication of real delusions or hallucinations.  His thought process and communications have always been described as within normal limits.  He has not been shown to be a danger in harming others.  While he has been hospitalized for suicidal thoughts, there is no indication of suicidal attempts.  He has been able to care for his activities of daily living.  He has been able to maintain a successful marriage and has family relationships.  He does pursue hobbies and, though has isolative tendencies, is able to communicate outside of the home.  It is clear that the Veteran does not suffer from total social and occupational impairment in this case.  Thus, the claim for increased rating must be denied.  

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's PTSD as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's PTSD has not resulted in total social and occupational impairment.  There is a higher rating available under the diagnostic code for PTSD, but the Veteran's PTSD is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


